DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 05/12/2022. Claims 1-35 are pending in the application. Claims 1-35 have been amended. 
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 32, line 1; “32. v” should read --32. (Currently Amended)--.  
Appropriate correction is required.
Objections Withdrawn
 	Applicant’s arguments, see p.10, filed on 05/12/2022, with respect to the objection of the claims have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Rejections Withdrawn
 	The rejection of claims 15-16 are rejected under 35 U.S.C. 112, second paragraph has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 05/12/2022.
Response to Arguments
Applicant’s arguments, see pages 10-20, filed on 05/12/2022, with respect to the rejection of the amended claims 1-5 in view of Shiels (US 2,181,523) and Gilmer (US 2013/0340843) have been fully considered and are not persuasive. Therefore, the rejections remain. 
Applicant’s argument is that Shiels and Gilmer do not disclose the recitation of “ the transformable retainer (of the fuse) positioned externally of the bore” in amended claims 1 and 35. The Examiner respectfully disagrees for the following reason: Claims 1 and 35 recite “a gate element disposed in the bore, and a fuse comprising a transformable retainer positioned externally of the bore”. Shiels discloses (refer to Fig. 1 below) the gate element (42) disposed in the bore of the housing (40) and the fuse (44, 45, 46) comprising a transformable retainer (45, 44) positioned externally of the bore (of the housing (40)). Gilmer discloses (refer to Fig. 1A below) the gate element (132) disposed in the bore (116) of the housing (102) and the fuse (130) comprising a transformable retainer (130) positioned externally of the bore (116). Therefore, Shiels and Gilmer still read on the amended claims 1 and 35.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiels (US 2,181,523).
With regards to claim 1:
Sheils discloses (refer to Fig.1 below) a fluid flow control valve, comprising:
a valve body (40) having a bore (B) configured to convey fluid from an inlet port (I) to an outlet port (O), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (42, 43) disposed in the bore (of the housing (40)) and being positionable in the bore from a first position (open, as shown) which allows fluid flow through the bore to a second position (close, not shown) which restricts fluid flow through the bore;
an actuator (spring S) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (45, 44, 46) comprising a transformable retainer (45, 44) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein the transformable retainer (45) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal (electric current 31), the transformable retainer (45, 44) positioned externally of the bore.

    PNG
    media_image1.png
    553
    784
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:
 	Sheils discloses the valve of claim 1, wherein the actuator (S) is movable from a first position to a second position to thereby effect the movement of the gate element (42) from its first position (open) to its second position (closed).
With regards to claim 3:
 	Sheils discloses the valve of claim 1, wherein the retainer (45, 44) is configured to transform from a rigid form in the first condition to a softened or melted form in response to a signal (electric current 31).
With regards to claim 4:
 	Sheils discloses the valve of claim 1, wherein the retainer (45, 44) comprises a thermoplastic material (45) that is configured to transform from a rigid form to a softened or melted form in response to the signal (electric current 31).
With regards to claim 5:
 	Sheils discloses the valve of claim 1, wherein the retainer (45, 44) comprises a metal material (44) configured to transform from a rigid form to a softened or melted form in response to the signal (electric current 31).
With regards to claim 6:
 Sheils discloses the valve of claim 4, wherein the fuse further comprises a heating element (46) associated with the retainer (45, 44) that can heat and cause the transformation of the thermoplastic material (45) in response to the signal (electric current 31).



With regards to claim 7:
 	Sheils discloses the valve of claim 5, wherein the valve further includes a heating element (46) associated with the retainer (45, 44) can heat and cause the transformation of the metal material in response to the signal.
With regards to claim 11:
 	Sheils discloses the valve of claim 1, wherein the actuator comprises a spring (S) that moves the gate element from the first position to the second position on transformation of the retainer (45, 44).
With regards to claim 12:
 	Sheils discloses the valve of claim 11, wherein the spring (S) comprises a compression spring that moves the gate element (42) from the first position to the second position, as the spring decompresses on transformation of the retainer (45, 44).
Claim(s) 1, 11-12, 29, 31, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmer (US 2013/0340843).
With regards to claim 1:
Gilmer discloses (refer to Fig. 1A below) a fluid flow control valve, comprising:
a valve body (102) having a bore (116) configured to convey fluid from an inlet port (110) to an outlet port (114), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (132) disposed in the bore (116) (of the housing 102) and being positionable in the bore from a first position (open, see FIG. 1 of Gilmer) which allows fluid flow through the bore to a second position (close, as shown) which restricts fluid flow through the bore;
an actuator (spring 128) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (130) comprising a transformable retainer (130) configured to retain the gate element (132) in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein the transformable retainer (130) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal (electric current 146, 152) ), the transformable retainer (130) positioned externally of the bore (116) (the retainer (130) is positioned in the housing (112) which is external to the housing (102) which comprises the bore (116).
With regards to claim 11:
 Gilmer discloses the valve of claim 1, wherein the actuator comprises a spring (128) that moves the gate element from the first position to the second position on transformation of the retainer (30).
With regards to claim 12:
 	Gilmer discloses the valve of claim 11, wherein the spring (128) comprises a compression spring that moves the gate element (1322) from the first position to the second position, as the spring decompresses on transformation of the retainer (130).
With regards to claim 29:
 	Gilmer discloses the valve of claim 11, wherein the transformable retainer (30) is mounted between a first movable projection (158) and a second fixed projection (160), the first projection being mechanically coupled to the actuator (128) such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.

    PNG
    media_image2.png
    1057
    768
    media_image2.png
    Greyscale

Fig. 1A
With regards to claim 31:
 	Gilmer discloses the valve of claim 1, wherein the retainer comprises a sacrificial interface (130) between a first movable projection (158) and a second fixed projection (160), the first movable projection being mechanically coupled to the actuator such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.
With regards to claims 33:
 	Gilmer discloses the valve of claim 31, wherein the sacrificial interface comprises a layer of a selectively meltable material (130) disposed between the projections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 3,838,705), and further in view of Shiels (US 2,181,523).
With regards to claim 1:
Diehl et al. discloses (refer to Fig. 2 below) a fluid flow control valve, comprising:
a valve body (12) having a bore (22) configured to convey fluid from an inlet port (18) to an outlet port (20), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (14) disposed in the bore and being positionable in the bore from a first position (open, as shown) which allows fluid flow through the bore to a second position (close, not shown) which restricts fluid flow through the bore;
an actuator (spring 50) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (56) comprising a transformable retainer (65) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position (see FIG. 6 of Diehl et al.) when the retainer transforms to a second condition, wherein the transformable retainer (65) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a heat at the fuse, the transformable retainer positioned externally of the bore (22).
 	Diehl et al. does not disclose the transformable retainer is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal.
Sheils discloses (refer to Fig. 1 above) a valve actuated by fusible plug (retainer 45, 44) configured to transform from a rigid form to a softened or melted form in response to a signal (electric current from electrical circuit heating element 18) so that the valve can be remotely controlled (Column 2, lines 43-44).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fuse design as disclosed by Sheils as an alternative design for the fuse (56) of Diehl et al. to provide the same expected function of retain the gate element (14) in the first condition (rigid) and transform to second condition (softened or melted) in response to a signal (electric heating current) to provide the valve can be remotely controlled to move the gate from first position to second position.
	Diehl et al., as modified, discloses the valve of claim 1.

    PNG
    media_image3.png
    1160
    993
    media_image3.png
    Greyscale

Fig. 2
With regards to claim 11:
Diehl et al., as modified, discloses the valve of claim 1, wherein the actuator comprises a spring (50) that moves the gate element (14) from the first position to the second position on transformation of the retainer.
With regards to claim 13:
Diehl et al., as modified, discloses the valve of claim 11, wherein the spring comprises an extension spring (50) that moves the gate element from the first position to the second position, as the spring retracts on transformation of the retainer.
Claims 14, 17-20, 24 -28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulmone (US 5,018,665) and further in view of Shiels.
With regards to claim 14:
Sulmone discloses (refer to Fig. 3 and 4 below) a fluid-flow control system, comprising:
a valve (thermal relief valve (10)) comprising: 
a valve body (12) having a bore (15) for flowing fluid from an inlet port (14, 20) to an outlet port (23), the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body; 
a gate element (30) disposed in the bore (15) and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore; 
an actuator (36, 60) coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position to a second position to effect the movement; and Page 4 of 20 - AMENDMENT Serial No. 16/747,321COOL2025US 
a fuse (58, 54) comprising a transformable retainer (54) that is selectably coupled to the actuator (60), the coupled retainer maintaining the actuator in its first position (closed) in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition (open) in response to thermal condition; 
the fluid-flow control system further comprising a heat exchanger (102A) fluidically coupled with the valve (10).
Sulmone does not disclose the retainer maintaining the actuator in its first position (closed) in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition (open) in response to a signal.
Sheils discloses (refer to Fig.1 above) a fluid flow control valve, comprising:
a valve body (40) having a bore (B) configured to convey fluid from an inlet port (I) to an outlet port (O), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (42, 43) disposed in the bore (of the housing (40)) and being positionable in the bore from a first position (open, as shown) which allows fluid flow through the bore to a second position (close, not shown) which restricts fluid flow through the bore;
an actuator (spring S) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (45, 44, 46) comprising a transformable retainer (45, 44) configured to retain the gate element in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein the transformable retainer (45) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal (electric current 31), the transformable retainer (45, 44) positioned externally of the bore.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fuse design as disclosed by Sheils as an alternative design for the fuse of Sulmone wherein the transformable retainer being activated responsive to an electrical signal as taught by Sheils to provide the fluid flow control system that can be remotely controlled on demand in response to a signal.
	Sulmone, as modified, discloses the fluid flow control system of claim 14.

    PNG
    media_image4.png
    761
    849
    media_image4.png
    Greyscale

Fig. 3

    PNG
    media_image5.png
    1209
    971
    media_image5.png
    Greyscale

Fig. 4
With regards to claim 17:
Sulmone, as modified, discloses the system of claim 14, wherein the retainer is configured to transform from a rigid form to a softened or melted form in response to a signal.
With regards to claim 18:
Sulmone, as modified, discloses the system of claim 14, wherein the retainer (45, 44)  comprises a thermoplastic material (45) that is configured to transform from a rigid form to a softened or melted form in response to a signal.
With regards to claim 19:
Sulmone, as modified, discloses the system of claim 14, wherein the retainer (45, 44) comprises a metal material (44) that is configured to transform from a rigid form to a softened or melted form in response to a signal.
With regards to claim 20:
Sulmone, as modified, discloses the system of claim 18 wherein the valve further includes a heating element (46) associated with the retainer (45, 44) that can heat and cause the transformation of the thermoplastic material in response to a signal.
With regards to claim 24:
Sulmone, as modified, discloses the system of claim 14 wherein the actuator comprises a spring (36) that moves the gate element from the first position to the second position on transformation of the retainer, and wherein the spring comprises a compression spring that moves the gate element from the first position to the second position, as the spring decompresses on transformation of the retainer.


With regards to claim 25:
Sulmone,, as further modified, discloses the fluid flow control system of claim 14 wherein the actuator comprises a spring (36) that moves the gate element (30) from the first position to the second position on transformation of the retainer, and wherein the spring (36) comprises an extension spring that moves the gate element from the first position to the second position, as the spring retracts on transformation of the retainer.
With regards to claim 26:
Sulmone, as modified, discloses the system of claim 14 further comprising a controller that is configured to send the signal to the fuse on a predetermined trigger event (Sheils, [0133]).
With regards to claim 27:
Sulmone, as modified, discloses the system of claim 26 wherein the controller is configured to send the signal to the fuse based on the system sensing a predetermined change in a fluid flow condition in the system (Sheils, [0133]).
With regards to claim 28:
Sulmone, as modified, discloses the system of claim 27 wherein the change in condition is indicative of a fluid leak in the system (Sheils, [0133]).
With regards to claim 35:
In making and/or using the modified device of Sulmone, one would necessary perform the method of controlling flow in a fluid-flow system, the method comprising:
operating a fluid flow system, the system comprising:
a valve body (12) having a bore for flowing fluid from an inlet port to an outlet port, the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body; 
a gate element (30) disposed in the bore (15) and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore; 
an actuator (36, 60) coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position to a second position to effect the movement; 
a fuse (44, 45, 46) comprising a transformable retainer (44, 45) that is positioned externally of the bore (15) and selectably coupled to the actuator, the coupled retainer maintaining the actuator in its first position in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition in response to a signal;
a heat exchanger (102A) fluidically thermally coupled to the valve (10); and  
a controller (32, 31) that is configured to send the signal to the fuse on a predetermined trigger event; 
monitoring fluid flow in the system; 
determining a trigger event; and 
sending a signal to the fuse causing the transformation of the retainer and thereby 
movement of the gate element from the first position to the second position and thereby restriction of fluid flow in the valve.
 	Claims 14, 30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulmone (US 5,018,665) and further in view of Gilmer (US 2013/0340843).
With regards to claim 14:
Sulmone discloses (refer to Fig. 3 and 4 above) a fluid-flow control system, comprising:
a valve (thermal relief valve (10)) comprising: 
a valve body (12) having a bore (15) for flowing fluid from an inlet port (14, 20) to an outlet port (23), the inlet and outlet ports, and the bore therebetween, defining a fluid flow path through the valve body; 
a gate element (30) disposed in the bore (15) and being positionable in the bore from a first position which allows fluid flow through the bore to a second position which restricts fluid flow through the bore; 
an actuator (36, 60) coupled to the gate element for moving the gate element between the first and second positions, the actuator moving from a first position to a second position to effect the movement; and Page 4 of 20 - AMENDMENT Serial No. 16/747,321COOL2025US 
a fuse (58, 54) comprising a transformable retainer (54) that is selectably coupled to the actuator (60), the coupled retainer maintaining the actuator in its first position (closed) in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition (open) in response to thermal condition; 
the fluid-flow control system further comprising a heat exchanger (102A) fluidically coupled with the valve (10).
Sulmone does not disclose the retainer maintaining the actuator in its first position (closed) in a first condition but facilitating the release of the actuator to its second position on transforming to a second condition (open) in response to a signal.
Gilmer discloses (refer to Fig. 1A above) a fluid flow control valve, comprising:
a valve body (102) having a bore (116) configured to convey fluid from an inlet port (110) to an outlet port (114), wherein the inlet port and outlet port, and the bore therebetween, define a fluid flow path through the valve body;
a gate element (132) disposed in the bore (116) (of the housing 102) and being positionable in the bore from a first position (open, see FIG. 1 of Gilmer) which allows fluid flow through the bore to a second position (close, as shown) which restricts fluid flow through the bore;
an actuator (spring 128) coupled to the gate element configured to urge the gate element from the first position toward the second position; and
a fuse (130) comprising a transformable retainer (130) configured to retain the gate element (132) in the first position while the retainer is in a first condition and to allow the gate element to move toward the second position when the retainer transforms to a second condition, wherein the transformable retainer (130) is configured to transform from the first condition (solid) to the second condition (soften) responsive to a signal (electric current 146, 152) ), the transformable retainer (130) positioned externally of the bore (116) (the retainer (130) is positioned in the housing (112) which is external to the housing (102) which comprises the bore (116).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fuse design as disclosed by Gilmer as an alternative design for the fuse of Sulmone wherein the transformable retainer being activated responsive to an electrical signal as taught by Sheils to provide the fluid flow control system that can be remotely controlled on demand in response to a signal.
	Sulmone, as modified, discloses the fluid flow control system of claim 14.
With regards to claim 30:
 	Sulmone, as modified, discloses the fluid flow control system of claim 14 wherein the actuator comprises a spring (128) that moves the gate element (132) from the first position to the second position on transformation of the retainer (130), and wherein the spring comprises a compression or an extension spring that moves the gate element from the first position to the second position, as the spring relaxes on transformation of the retainer; and wherein the transformable retainer (130) is mounted between a first movable projection (158) and a second fixed projection (160), the first movable projection being mechanically coupled to the actuator such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.
With regards to claim 32:
Sulmone, as modified, discloses the fluid flow control system of claim 14 wherein the retainer comprises a sacrificial interface (130) between a first movable projection  (158) and a second fixed projection (160), the first movable projection being mechanically coupled to the actuator such that spring is maintained in a loaded state until the retainer is transformed in response to a trigger event, the transformation of the retainer freeing the actuator to move from its first position to its second position.
With regards to claim 34:
Sulmone, as modified, discloses the fluid flow control system of claim 32 wherein the sacrificial interface comprises a layer of a selectively meltable material (130) disposed between the projections.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiels as applied to claim 6 above, and further in view of Margraf et al. (US 2,620,815).


With regards to claim 8:
 Sheils discloses the valve of claim 6 (see rejected claim 6 above) wherein the fuse comprises a first electrical contact and a second electrical contact, wherein the heating element extends longitudinally through the retainer from the first electrical contact to the second electrical contact.
Sheils does not disclose the retainer comprises a thermoplastic material overmolded on the heating element.
Margraf et al. discloses (refer to Fig. 5 below) a valve actuated by fusible plug (retainer 15, 18) configured to transform from a rigid form to a softened or melted form in response to a signal (electric current via electrical wires 19 to heating element 18) wherein the retainer comprises a thermoplastic material (15) overmolded on the heating element (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the retainer design as disclosed by Margraf et al. as an alternative design for the retainer (45, 44, 46) of Sheils to provide the same expected function of retain the gate element (42) in the first condition (rigid) and transform to second condition (softened or melted) in response to a signal (electric heating current) to move the gate from first position to second position.
	Sheils, as modified, discloses the valve of claim 8.
With regards to claim 9:
Sheils, as modified, discloses the valve of claim 8, wherein the thermoplastic material (15) is overmolded on the heating element (18).


With regards to claim 10:
Sheils, as modified, discloses the valve of claim 6, wherein the retainer comprises a meltable metal that serves both to retain the actuator and as a heating element that is a resistive heater (resistance wire 18, Margraf et al., Column 1 line 55 to Column 2, line 1).

    PNG
    media_image6.png
    1069
    781
    media_image6.png
    Greyscale

Fig. 5
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sulmone and Shiels, as applied to claims 17 and 19 above, and further in view of Margraf et al. (US 2,620,815).
With regards to claim 21:
Sulmone, as modified, discloses the fluid flow control system of claim 19 (see the rejected claim 19 above).
Sulmone, as modified, does not disclose wherein the valve further includes a heating element associated with the retainer that can heat and cause the transformation of the metal material in response to a signal.
Margraf et al. discloses (refer to Fig. 5 above) a valve actuated by fusible plug (retainer 15, 18) configured to transform from a rigid form to a softened or melted form in response to a signal (electric current via electrical wires 19 to heating element 18) wherein the heating element (18) is integrated with the retainer (15, 18) and the retainer comprises a thermoplastic material (15) overmolded on the heating element (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the retainer design as disclosed by Margraf et al. as an alternative design for the retainer (45, 44, 46) of the modified system of Lyon et al. to provide the same expected function of retain the gate element (42) in the first condition (rigid) and transform to second condition (softened or melted) in response to a signal (electric heating current) to move the gate from first position to second position.
Sulmone, as further modified, discloses the fluid flow control system of claim 19, wherein the valve further includes a heating element (18) associated with the retainer that can heat and cause the transformation of the metal material (18) in response to a signal.
With regards to claim 22:
Sulmone, as further modified, discloses the fluid flow control system of claim 17, wherein the retainer comprises a thermoplastic material (15) overmolded on a metal (18) that serves as the heating element.
With regards to claim 23:
Sulmone, as further modified, discloses the fluid flow control system of claim 17, wherein the retainer comprises a meltable metal that serves both to retain the actuator and as a heating element that is a resistive heater (resistance wire 18, Margraf et al., Column 1 line 55 to Column 2, line 1).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753